Citation Nr: 0517071	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  02-07 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, claimed as secondary to a service-connected left 
knee disability.  

2.  Entitlement to service connection for a left hip 
disorder, claimed as secondary to a service-connected left 
knee disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from August 1968 to 
February 1970.  He served in Vietnam and was wounded in 
action.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was previously before the Board and was remanded to 
the Veterans Benefits Administration (VBA) in March 2004.  


FINDINGS OF FACT

1.  Competent medical evidence does not show that the 
veteran's low back disorder is causally related to his 
service-connected left knee disability.  

2.  The medical evidence of record does not show a current 
left hip disorder.


CONCLUSIONS OF LAW

1.  A low back disorder is not proximately due to or the 
result of a service-connected disability.  38 C.F.R. § 3.310 
(2004).

2.  A left hip disorder is not proximately due to or the 
result of a service-connected disability.  38 C.F.R. § 3.310 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to service connection for low 
back and left hip disorders as secondary to a service-
connected left knee disability.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of the issues.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat.  2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See  38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2003).  In  Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (the Court)  stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the March 2002 Statement of the Case (SOC) and 
the August 2002 and March 2005 Supplemental Statement of the 
Case (SSOC) of the pertinent law and regulations, of the need 
to submit additional evidence on his claims, and of the 
particular deficiencies in the evidence with respect to his 
claims.  

More significantly, a letter was sent to the veteran in March 
2004, with a copy to his representative, which was 
specifically intended to address the requirements of the 
VCAA.  The letter enumerated in detail the elements that must 
be established in order to grant service connection on a 
secondary basis; and it provided a description of the 
evidence still needed to establish those elements.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See  38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the March 
2004 VCAA letter, the RO notified the veteran that VA was 
responsible for getting  "Relevant records held by any 
Federal Agency.  This may include medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  See the March 24, 2004 letter, page 5.  
The letter further advised the veteran that VA will make 
reasonable efforts to get the following evidence: "Relevant 
records not held by any Federal Agency.  This may include 
medical records from State or local governments, private 
doctors and hospitals, or current or former employers."  Id.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In 
this regard, the March 2004 letter advised the veteran to 
give the RO enough information about relevant records so that 
they could request them from the agency or person who has 
them.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  In this case, the March 2004 letter 
informed the veteran that "If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  

The Board therefore finds that the March 2004 letter, the 
March 2002 SOC, and the August 2002 and March 2005 SSOC 
properly notified the veteran and his representative of the 
information and medical evidence, not previously provided to 
VA that is necessary to substantiate the claims, and properly 
indicated which information and evidence is to be provided by 
the veteran and which VA would attempt to obtain on his 
behalf.  

The Board further notes that, even though the VCAA letter 
requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  One year has elapsed 
since the March 2004 letter.  

One final comment regarding notice is in order.  The Board is 
of course aware of the Court's decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), which appears to stand for 
the proposition that VCAA notice must be sent prior to 
adjudication of the issue by the RO.  In this case the 
veteran was provided initial notice of the VCAA following the 
initial adjudication of these claims by rating decision in 
August 2001.  The Board does not believe that the veteran has 
been prejudiced by such failure in timing.   His claims were 
readjudicated by the RO in the March 2005 SSOC, following 
issuance of the March 2004 VCAA notice letter.  
The veteran was therefore accorded due notice, and the 
opportunity to identify or submit evidence in support of his 
claim, prior to adjudication by the RO.  Therefore, there is 
no prejudice to the veteran in proceeding to consider his 
claims on the merits. 

Moreover, the Court recently held in Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. April 14, 2005) that timing 
errors such as this do not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  In Mayfield, the timing-of-notice error was found to 
be sufficiently remedied and cured by subsequent provision of 
notice by the RO, such that the appellant was provided with a 
meaningful opportunity to participate effectively in the 
processing of her claim by VA.  As discussed immediately 
above, the claim was readjudciated after the veteran was 
accorded ample opportunity to respond to VCAA notice.  The 
veteran himself has pointed to no prejudice resulting from 
the timing of the notice. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of these issues has been identified and 
obtained, to the extent possible.  The evidence of record 
includes VA and private medical records, a private 
physician's statement, a VA medical opinion and a report of 
VA examinations, which will be described below.  The RO 
completed the development requested in the March 2004 Board 
remand.  In particular, the veteran was afforded a VA 
examination in November 2004 pursuant to the Board's remand 
instructions.  

There is no indication that there currently exists any 
evidence which has a bearing on this case which has not been 
obtained.  The veteran and his representative have not 
identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claims.  See 38 C.F.R. § 3.103 (2004).  The veteran was 
given the opportunity to testify at a personal hearing, but 
he declined to do so in his substantive appeal (VA Form 9) 
dated in June 2002.

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Law and Regulations

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2003).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Service connection presupposes a current diagnosis of the 
claimed disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Symptoms alone, without a diagnosed or 
identifiable underlying malady or condition, do not in and of 
themselves constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).

Factual background

In a May 1971 VA rating decision, service connection was 
granted for an unstable left knee.

VA examination in May 2001 noted that the veteran walked with 
a slight limp.  Lumbar spine examination was negative, except 
that range of motion was decreased with pain in all 
movements.  The left hip was normal looking without any 
deformity or swelling.  There was no tenderness and full 
range of motion.  X-rays of the lumbar spine and left hip 
were normal.  There was no diagnosis offered relative to the 
lumbar spine and left hip.  

In July 2001, the veteran filed a claim of entitlement to 
service connection for claimed back and left hip disabilities 
as secondary to the service-connected left knee disability, 
specifically contending that altered gait had caused the 
claimed secondary disabilities.

In an April 2002 statement, Dr. J.M. reported that the 
veteran was experiencing lumbar and left hip pain.  Dr. M. 
stated that this was "probably" osteoarthritic in nature, 
being caused by change in his gait secondary to his left knee 
injury.  

A May 2002 magnetic resonance imaging (MRI) scan of the 
lumbar spine revealed signal abnormality and degenerative 
change in the L4-5 disc consistent with disc degeneration and 
annular tear.    

In June 2002, the RO requested a VA medical opinion as to the 
relationship between the claimed low back and left hip 
disorders and the service-connected left knee disability.  In 
response, a VA orthopedist in July 2002 opined that the 
currently reported lower back and left hip conditions were 
not secondary to the service-connected left knee condition.  
The orthopedist stated that claims folder, including the MRI 
report and Dr. J.M.'s statement, had been reviewed.

In response to the Board's March 2004 remand, the veteran was 
afforded a VA examination in November 2004.  The claims file 
was reviewed.  The veteran complained of low back and left 
hip pain which increased with walking.  Lower back 
examination revealed normal lumbar lordosis.  There was no 
spasm.  Muscle tone was good.  Range of motion was decreased 
with pain in all movements.  Examination of the left hip 
revealed normal alignment.  X-rays of the lumbar spine 
revealed very mild degenerative changes.  X-rays of the left 
hip were normal.  The diagnoses were mild degenerative 
arthritis of the lumbar spine and normal left hip without any 
showing of arthritis.  The examiner opined that it was not 
likely that the current lower back and left hip complaints 
were caused or aggravated by the service-connected left knee 
disability.  

Analysis

As an initial matter, the Board observes that the veteran and 
his representative have limited their arguments to the matter 
of secondary service connection.  The veteran has maintained 
that his claimed conditions are due to his service-connected 
left knee disability, and there is no indication in the file 
that the veteran is claiming service connection as being 
directly related to service.  See the veteran's July 2001 
claim (VA Form 21-4138).  Moreover, a review of the service 
medical records and other evidence does not reveal any low 
back or left hip complaints in service or for many years 
thereafter.  Based on this record, the Board will limit the 
analysis of the veteran's claims to secondary service 
connection, as contended by the veteran.

As discussed above, in order to establish service connection 
for a claimed disability on a secondary basis, there must be 
(1) medical evidence of a current disability; 
(2) a service-connected disability; and (3) medical evidence 
of a nexus between the service-connected disease or injury 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).

With respect to Wallin element (1), current disability, the 
VA examination November 2004 resulted in a diagnosis of mild 
degenerative arthritis of the lumbar spine.  Therefore, 
element (1) has also been satisfied as to low back claim.  

Regarding the left hip claim, there is a conflict in the 
medical evidence as to whether a left hip disability 
currently exists.  Dr. J.M.'s April 2002 medical statement, 
made without the benefit of diagnostic testing, referred to 
"probable" osteoarthritis of the left hip, while VA 
examinations in May 2001 and November 2004, which included X-
rays, reflected a normal left hip.  

By law, the Board is obligated under 38 U.S.C.A.. § 7104(d) 
to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicator . 
. .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

In this regard, the Board notes that while Dr. J.M. indicated 
that the veteran had "probable" osteoarthritis of the left 
hip, there were no contemporaneous clinical findings reported 
to support the diagnosis.  Most importantly, radiological 
studies of the left hip were not provided.  In addition, from 
Dr. J.M.'s use of the word "probably" it strongly appears 
that his diagnosis was based speculation.  The Court has held 
that medical opinions which are speculative, general or 
inconclusive in nature, cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The Board thus places little weight of 
probative value on that statement.

In contrast, the May 2001 and November 2004 VA examinations 
consisted of thorough physical examinations, as well as X-
rays of the left hip.  All showed normal findings.  For this 
reason, the Board places greater weight of probative value on 
the conclusions of the May 2001 and November 2004 VA 
examinations which found no evidence of a left hip disorder.  
The VA examinations are supported by contemporaneous clinical 
findings to include diagnostic testing.  Dr. J.M.'s 
speculative diagnosis is not.  

To the extent that the veteran himself contends that he has a 
left hip disorder, it is now well established that laypersons 
without medical training, such as the veteran, are not 
competent to comment on medical matters such as diagnosis, 
date of onset or cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  These statements offered in 
support of the veteran's claim are not competent medical 
evidence and do not serve to establish the existence of a 
current disability.

While the Board acknowledges the veteran's complaints of pain 
in the left hip, it is now well established that a symptom 
alone, such as pain, absent a finding of an underlying 
disorder, cannot be service-connected.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999) [pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted].

In short, the Board concludes that the medical evidence, 
taken as a whole, in particular the May 2001 and November 
2004 VA examinations, supports the proposition that the 
veteran currently does not have a left hip disorder.  

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection may not be 
granted unless a current disability exists].  Hickson element 
(1) has therefore not been met as to the claim for secondary 
service connection for a left hip disorder, and the veteran's 
claim for fails on that basis alone.

With respect to element (2), service connection is in effect 
for left knee disability.
 
With respect to Wallin element (3), medical nexus, the record 
on appeal contains three medical opinions addressing whether 
the veteran's claimed disabilities are secondary to his 
service-connected left knee disability, namely Dr. J.M.'s 
April 2002 medical opinion, the July 2002 VA medical opinion, 
and the November 2004 VA examination.  

The Court has expressly declined to adopt a "treating 
physician rule" which would afford greater weight to the 
opinion of a veteran's treating physician over the opinion of 
a VA or other physician.  See Guerrieri v. Brown, 4 Vet. App. 
at 471-73.

In this case, the Board finds the July 2002 VA medical 
opinion and November 2004 opinion of the VA examiner more 
probative than the opinion of Dr. J.M.  The July 2002 medical 
opinion was specifically requested by the RO and was provided 
after a thorough review of the claims file, including Dr. 
J.M.'s April 2002 opinion.  The VA physician opined that the 
veteran's lower back and left hip conditions were not 
secondary to his service-connected left knee disability.  
Likewise, the November 2004 VA examiner's opinion, which was 
obtained pursuant to the Board's remand instructions, was 
offered following a review of the entire record.  The 
physician also conducted a physical examination prior to 
formulating the opinion.  As such, the Board finds that the 
July 2002 and November 2004 opinions carry great weight of 
probative value.  See Wensch v. Principi, 15 Vet. App. 362, 
367 (2001) [the Board may appropriately favor the opinion of 
one competent medical authority over another].

By way of contrast, the statement of Dr. J.M. is a model of 
brevity.  It reads in its entirety s follows:

[The veteran] is suffering low lumbar back pain and left 
hip pain.  This is probably osteoarthritic in nature 
being caused by change in his gait secondary to his left 
knee injury.

No reasoning was provided for that conclusion.  Crucially, it 
does not appear that Dr. J.M. reviewed the file or, as 
evidenced by his use of the word "probably", examined the 
veteran.  Accordingly, his conclusory statement lacks 
probative value.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998) [the failure of the physician to provide a 
basis for his/her opinion goes to the weight or credibility 
of the evidence].

The veteran himself has attempted to relate his claimed 
disabilities to service, but as discussed above his lay 
opinion is entitled to no weight of probative value.  See 
Espiritu, supra.

In summary, for reasons which have been explained above the 
Board finds that Wallin element (3) has not been met as to 
the claim for service connection for a low back disorder and 
that Wallin elements (1) and (3) have not been met as to the 
claim for service connection for a left hip disability.  The 
veteran's claims of entitlement to service connection for low 
back and left hip disorders as secondary to service-connected 
disability fail on these bases.  The benefits sought on 
appeal are accordingly denied.





	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for a low back disorder, 
claimed as secondary to a service-connected left knee 
disability, is denied.

Entitlement to service connection for a left hip disorder, 
claimed as secondary to a service-connected left knee 
disability, is denied. 



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


